Citation Nr: 0832591	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Methicillin Resistant Staphylococcus Aureus (MRSA) infection 
of the right wrist with dermatitis and scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran presented testimony at a videoconference chaired 
by the undersigned in June 2008.  A transcript of the hearing 
is associated with the veteran's claims folder.

A May 2008 letter from the veteran discussed depression 
secondary to his MSRA, as well an inability to work.  The 
veteran also discussed individual unemployability during his 
June 2008 hearing.  The May 2008 letter and June 2008 
testimony regarding these disabilities is referred to the RO 
for appropriate action, if any.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a May 2008 letter asking VA to obtain 
records from a May 2008 appointment with a VA dermatologist.  
The records of this May 2008 dermatology appointment are not 
included in the veteran's claims file.  VA treatment records 
that reflect the current state of the veteran's disability 
are pertinent to the veteran's claim for an initial rating in 
excess of 10 percent for his service-connected MRSA infection 
of the right wrist with dermatitis and scarring.  These 
records are not associated with the claims file and must be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2007).

During the veteran's June 2008 hearing, the veteran indicated 
that his disability has worsened, as he cannot work anymore 
or handle a number of the activities of daily living. 

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2007).  Therefore, the Board finds 
that a contemporaneous and thorough VA examination should be 
conducted to determine the current severity of the veteran's 
MRSA infection of the right wrist with dermatitis and 
scarring.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records dated from January 2007 to 
present, including records from the VA 
Medical Center in Asheville, North 
Carolina.

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current nature and severity of his 
service-connected MRSA infection of the 
right wrist with dermatitis and scarring.  
The examiner should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  Any appropriate 
testing, including but not limited to 
neurological, dermatological and range of 
motion testing should be conducted.  The 
claims file must be made available for the 
examiner to review, and the examination 
report must indicate that this was 
accomplished.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




